Citation Nr: 0626419	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1945 until 
July 1946 and from February 1949 until January 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).

Issues not on appeal 

Also in the August 2004 RO decision, the veteran was granted 
entitlement to service connection of bilateral hearing loss.  
A noncompensable disability rating was assigned.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that tinnitus is related to in-service 
noise exposure.  

2.  The veteran did experience a skin disability during 
service.  

3.  The veteran did not participate in a qualifying 
radiation-risk activity during service.  Specifically, he did 
not have official military duties within 10 miles of the city 
limits of Hiroshima or Nagasaki.  




CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2005).  

2.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
tinnitus and for a skin disorder.  His contentions will be 
described below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated May 24, 2004.   
The May 2004 letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Moreover, the 
letter specifically advised the veteran of the elements of a 
successful claim of entitlement to service connection.  
 
Finally, the Board notes that the May 2004 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim stating that "if there is any other evidence of 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159 (b) in that the veteran was 
informed that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned. 
 
The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those two 
crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally testimony in support of his 
claim, the tenor of which leads the Board to conclude that he 
is well informed and aware of his obligations.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, service personnel records and VA treatment records.  
Moreover, the veteran was accorded a VA audiology examination 
in August 2004.  The conclusions contained in the examination 
report and opinion will be discussed in greater detail below.   

With respect to the veteran's claim of entitlement to service 
connection of a skin condition, no VA examination is 
necessary in order to decide the claim.  As will be discussed 
in greater detail below, there is no indication that the 
veteran experienced any in-service incurrence of skin disease 
or injury, and there is no other evidence which suggests that 
any current skin disorder is related to the veteran's 
service.  Under such circumstances, a medical examination 
would be useless.  Cf.  Charles v. Principi, 16 Vet. App. 370 
(2002)

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran advised in his April 
2005 substantive appeal that he did not desire a hearing.           

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

1.  Entitlement to service connection for tinnitus.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

The veteran is seeking entitlement to service connection for 
tinnitus.  Essentially, he contends that noise exposure 
during his military service have caused him to develop 
tinnitus.  For the reasons set out below, the Board has 
determined that the competent medical evidence is against a 
finding of a relationship between in-service noise exposure 
and the veteran's current condition.  

Turning to the first Hickson element, current disability, the 
veteran's VA treatment records and the August 2004 VA 
examination report both indicate a diagnosis of tinnitus.  
Element (1) is therefore met.  

Regarding Hickson element (2), in-service incurrence of 
disease or injury, the Board will address disease and injury 
in turn.  

The veteran's service medical records for both periods of 
active duty are of record.  The records are pertinently 
negative for any mention of tinnitus or any complaint of 
tinnitus symptoms.  Moreover, comprehensive medical 
examinations performed in July 1946, July 1950, February 
1954, April 1958, April 1962, May 1966 and December 1966 each 
indicate normal hearing.  In-service incurrence of disease 
has therefore not been shown.  

Turning to in-service incurrence of injury, as noted in the 
Introduction above, the veteran has been granted entitlement 
to service connection of bilateral hearing loss.  At that 
time, a history of hazardous noise exposure, specifically 
exposure to flight line noise during the veteran's first 
period of service, was conceded.  Therefore, in-service 
injury is shown and Hickson element (2) is met.  

With respect to Hickson element (3), medical nexus, there is 
of record only one competent and probative medical opinion, 
that of the August 2004 VA audiology examination.  At that 
time, the examiner determined that due to the delay of onset 
of the veteran's symptoms, with the veteran's self-report of 
onset of tinnitus in approximately 1994, it was not as least 
as likely as not that the veteran's tinnitus was related to 
in-service noise exposure.   There is no competent medical 
evidence to the contrary. 

The Board is of course aware that it seems inconsistent for 
service connection to be awarded by VA for hearing loss and 
not for tinnitus.  However, the Board's decision must be 
based on the competent medical evidence of record.  The Court 
has held that the Board may not reject medical opinions based 
on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 
30 (1993), and Colvin v. Derwinski, 1 Vet. App. 171 (1991). 


The Board acknowledges that the veteran has asserted that a 
relationship exists between his in-service noise exposure and 
his tinnitus.  However, it is now well established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The veteran's nexus 
opinion is therefore entitled to no weight of probative 
value.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, as the competent and probative medical evidence 
of record is against a finding of nexus between the veteran's 
condition and in-service noise exposure, Hickson element (3) 
is not met and the claim fails on that basis.  

Therefore, for the reasons set out above, the criteria for 
the entitlement to service connection of tinnitus have not 
been met.  The benefits sought on appeal are denied.  



2.  Entitlement to service connection for a skin condition.

The veteran seeks service connection for a skin disorder.  He 
contends that such is due to in-service radiation exposure.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R.  § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3), the veteran may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) 
requires that colon cancer and skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

Analysis

The veteran is seeking entitlement to a skin condition.  He 
contends that service on the island of Okinawa during August 
1945 exposed him to ionizing radiation from nuclear weapons 
detonated in Hiroshima and Nagasaki.  He further asserts that 
his exposure to this radiation caused his current skin 
disease.  As will be explained in detail below, the Board 
finds that the evidence of record is against a finding that 
the veteran was subjected to in-service radiation exposure 
within the meaning of the applicable regulation.  

As discussed above, for service connection to be granted 
three elements must be met: (1) evidence of a current 
disability (2) in-service incurrence of disease or injury (in 
this case, evidence of exposure to radiation) and (3) 
evidence of a relationship between the veteran's skin disease 
and any in-service disease or injury.  See Hickson, supra.  

With respect to element (1), current disability, there is of 
record a diagnosis with seborrheic keratosis of the scalp and 
back, without a history or diagnosis with skin cancer.  See 
the report of a VA dermatology consultation in September 
2002.  Accordingly, this element is met.  

Turning to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

With respect to disease, there is no medical evidence of 
seborrheic keratosis in service, or any other skin condition 
for that matter.  In-service incurrence of disease is not 
shown.  

Turning to in-service incurrence of injury, the veteran's 
sole contention is that we was exposed to ionizing radiation 
during service.  Specifically, he asserts that he was within 
proximity to the nuclear weapons employed at Hiroshima and 
Nagasaki so as to have been exposed to radiation therefrom.  

The veteran has submitted service records indicating his 
assignment to Okinawa.  The dates of that assignment are not 
listed in the documentation provided.  However, assuming that 
the veteran was on Okinawa during August 1945 and for a 
period thereafter, this is still not a qualifying radiation 
risk activity for VA service connection purposes.  
Specifically, qualifying exposure for veterans who were not 
prisoners of war based upon radiation exposure related to 
Hiroshima or Nagasaki means having performed "official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan."  38 C.F.R. § 3.309(d)(3)(vi).  

The veteran acknowledges that his service was limited to 
Okinawa, and that he never served on the Japanese mainland.  
The Board takes judicial notice that Okinawa is substantially 
farther than 10 miles from the city limits of either 
Hiroshima and Nagasaki.  Indeed, it is at its closest 323 
miles from the Japanese mainland.  Therefore, the evidence 
does not show a qualifying radiation risk activity and in-
service incurrence of injury is not shown on the basis of 
radiation exposure.  

The Board further notes that the veteran's skin condition, 
seborrheic keratoses, is not a radiogenic disease.  The 
development required under 38 C.F.R. § 3.311 is not 
applicable to this matter.  

Accordingly, as neither in-service incurrence of disease or 
injury have been shown, Hickson element (2) is not met and on 
that basis alone, the claim is denied.    

The Board will briefly discuss the final Hickson element, 
medical nexus.  There is not of record any competent medical 
nexus evidence attributing the veteran's skin condition to 
his military service.  As discussed above in connection with 
the veteran's claim of entitlement to service connection for 
tinnitus, the veteran's lay opinion that a relationship 
exists between any event in service and his skin condition is 
not competent medical evidence.  See Espiritu, supra.  

Additionally, it does not appear that the veteran's skin 
condition manifested until many years after his final 
separation from service in January 1967.  The medical 
evidence of record shows an initial diagnosis in September 
2002.  Accordingly, medical nexus is not shown via continuity 
of symptomatology evidence.  
See 38 C.F.R. § 3.303(b)(2005).  Therefore, there is no basis 
for finding a positive medical nexus between the veteran's 
service and his current skin condition.  The claim fails on 
that basis as well.  

The veteran has provided no objective evidence either that he 
was exposed to radiation in service or that such alleged 
exposure caused the onset of his current skin condition many 
decades later.  He has not contended that any other aspect of 
his military service, such as sun exposure, caused his 
current skin disorder.
For the reasons set out above, the evidence of record does 
not indicate that the veteran suffered from any in-service 
incurrence of disease or injury, including radiation 
exposure.   The criteria for the entitlement to service 
connection have not been met, and the benefits sought on 
appeal are therefore denied.  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a skin condition is 
denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


